Case 1:19-cv-00571-FB-PK Document 2 Filed 01/30/19 Page 1 of 8 PageID #: 34




                                                             19cv571




                                            Douglas C. Palmer
                                            D


  1/30/2019                                 //s/Priscilla
                                              s           Bowens
Case 1:19-cv-00571-FB-PK Document 2 Filed 01/30/19 Page 2 of 8 PageID #: 35
Case 1:19-cv-00571-FB-PK Document 2 Filed 01/30/19 Page 3 of 8 PageID #: 36




                                                           19cv571




                                            Douglas C. Palmer
                                            D


   1/30/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00571-FB-PK Document 2 Filed 01/30/19 Page 4 of 8 PageID #: 37
Case 1:19-cv-00571-FB-PK Document 2 Filed 01/30/19 Page 5 of 8 PageID #: 38




                                                          19cv571




                                            Douglas C. Palmer


  1/30/2019                                  /s/Priscilla Bowens
Case 1:19-cv-00571-FB-PK Document 2 Filed 01/30/19 Page 6 of 8 PageID #: 39
Case 1:19-cv-00571-FB-PK Document 2 Filed 01/30/19 Page 7 of 8 PageID #: 40




                                                             19cv571




                                            Douglas C. Palmer


   1/30/2019
                                             /s/Priscilla Bowens
Case 1:19-cv-00571-FB-PK Document 2 Filed 01/30/19 Page 8 of 8 PageID #: 41
